Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3, 6, 9-19, 21-25, and 27 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 9-12, 17, 21-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Vick (10233838) in view of Vick (8573291).
Regarding claims 1, and 27 Vick (‘838) discloses an apparatus comprising: a combustion chamber wall (figure 7 below) enclosing a combustion chamber (620, fig 6); and a heat exchanger (615, fig 6) adjacent with at least a portion of said combustion chamber wall (col 15, lines 12-19); wherein said heat exchanger transfers heat from a hot gas (fig 7 below) to a cold gas (fig 7 below) and comprises a plurality of hot gas conduits (recuperator manifold tubes, col. 9, lines 50-58) to direct hot gas along respective hot gas paths, and a plurality of cold gas conduits (radial slots, core and alternating channels, col 9, lines 25-37, 58-59) to direct cold gas along respective cold gas paths; wherein at least some of said cold gas conduits directly connect to one or more cold gas plenums (cold gas plenum inlet, fig 7 below) abutting said combustion chamber wall and plenum-inlet openings provide flow paths for said cold gas between respective ones of said one or more cold gas plenums and said combustion chamber (combustion chamber inlet, fig 7 below).

    PNG
    media_image1.png
    516
    659
    media_image1.png
    Greyscale

Vick (‘838) does not disclose wherein the heat exchanger is integral with at least a portion of said combustion chamber wall wherein said combustion chamber wall is porous and said cold gas passes from at least some of said cold gas conduits into said combustion chamber through porous openings in said combustion chamber wall.
Vick (‘291) teaches a gas turbine engine (500, fig 5) recuperator (400, fig 5), wherein the heat exchanger (recuperator 400, fig 5) is integral with at least a portion of the combustion chamber (combustion volume 525, fig 5), wall (fig 5, it can be seen that the inner part of the recuperator 400 forms the wall of the combustion chamber), wherein the heat exchanger and combustion chamber are formed together from a single body of material (col  4, lines 45-50 uses a monolithic part to make the heat exchanger and combustion chamber section which means its formed together from a single body of material) wherein said combustion chamber wall is porous (260, fig 2, the wafers used to construct the monolithic part which forms the combustion chamber wall can be formed from two sheets 0.25mm thick (col 4, lines 28-50) and since cold flow 260 enters via a gap in a single wafer section of the recuperator, the gaps the cool air enters the combustion chamber through meet the applicants definition of porous wherein they are “minute or microscopic openings”) and said cold gas passes from at least some of said cold gas conduits into said combustion chamber through porous openings in said combustion chamber wall.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recuperator disclosed by Vick (‘838) by having the heat exchanger be integral with at least a portion of the combustion chamber wall, wherein the combustion chamber wall that is formed by the recuperator is porous allowing cold gas to pass from the cold gas conduits into the combustion chamber based on the teaching of Vick (‘291). Doing so would reduce the amount of insulating material and therefore weight (col 11, lines 4-20), as suggested by Vick (‘291).

Regarding claim 2, Vick (‘838) discloses wherein said combustion chamber has a primary combustion chamber inlet (swirler, fig. 6) and a combustion chamber outlet (ceramic turbine, fig 6), and a primary fluid flow path extends between said primary combustion chamber inlet and said combustion chamber outlet.

Regarding claim 3, Vick (‘838) discloses wherein said heat exchanger at least partially surrounds said combustion chamber (fig 6, recuperator surrounds the combustion chamber) in planes normal to at least a portion of said primary fluid flow path.

Regarding claim 6, Vick (‘838) discloses wherein said heat exchanger fully surrounds said combustion chamber in said planes, said combustion chamber wall has a circular cross section (col 9, lines 25-37, the combustion chamber is cylindrical which has a circular cross section) in a plane normal to said primary fluid flow path and said heat exchanger has an annular cross section (the recuperator is an annular recuperator) in said plane normal to said primary fluid flow path.

Regarding claim 9, Vick (‘838) discloses wherein said plurality of hot gas conduits and said plurality of cold gas conduits share at least some conduits boundary walls (col. 9, lines 50-58).

Regarding claim 10, Vick (‘838) discloses wherein said plurality of hot gas conduits and said plurality of cold gas conduits are disposed within said heat exchanger to provide counter flow between said hot gas and said cold gas (fig 7, the hot and cold gas flow in opposite directions).

Regarding claim 11, Vick (‘838) discloses wherein at least some of said cold gas conduits provide said cold gas to said primary combustion chamber inlet (fig 7, cold gas flows through the swirler at the primary inlet).

Regarding claim 12, Vick (‘838) discloses one or more inner hot gas plenums (area hot air flows through after leaving the turbine outlet 725, fig 7) proximal to said combustion chamber wall to supply said hot gas to at least some of said hot gas conduits and one or more outer hot gas plenums distal (exhaust outlet 730, fig 7) from said combustion chamber wall for collecting said hot gas from least some of said hot gas conduits.

Regarding claim 17, Vick (‘838) discloses wherein said hot gas conduits and said cold gas conduits are interleaved around said combustion chamber (col 9, lines 50-58, channels are alternating between hot and cold therefore they are interleaved).

Regarding claim 21, the limitation “the apparatus is formed of consolidated powder material” is considered a product by process limitation due to it referencing the method of additive manufacturing used to construct the structure, and as set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference (see MPEP 2113). As set forth in the rejection, Vick (‘838) in view of Vick (‘291) is substantially the same product as claimed.

Regarding claim 22, Vick (‘838) discloses wherein said heat exchanger is a recuperator (615, fig 6).

Regarding claim 23, Vick (‘838) discloses a turbine (610, fig 6) to extract energy from combustion gas from said combustion chamber and to exhaust said hot gas; and a compressor (605, fig 6) to compress said cold gas for supply to said combustion chamber, wherein said recuperator is configured to transfer heat from said hot gas leaving said turbine to said cold gas for supply to said combustion chamber (col 9, lines 50-58).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vick (‘838) in view of Vick (‘291) further in view of Briesch (5845481).
Regarding claim 13, Vick (‘838) in view of Vick (‘291) discloses having a fuel conduit (Vick (‘838) uses a fuel injector which has a fuel supply which would use a conduit to transmit the fuel from the tank to the injector) 
Vick (‘838) in view of Vick (‘291) does not disclose one-4-JONES et al.Atty Docket No.: JRL-550-2412Appl. No.: To Be Assigned or more fuel conduits disposed one of proximal to one or more hot gas conduits such that heat from said hot gas heats said fuel; proximal to one or more cold gas conduits such that heat from said cold gas heats said fuel; and to absorb heat from said heat exchanger.
 Briesch teaches a gas turbine recuperator (80, fig 3) wherein one-4-JONES et al.Atty Docket No.: JRL-550-2412Appl. No.: To Be Assigned or more fuel conduits (50, fig 3) to supply fuel to a combustion chamber (30, fig 3) is disposed proximal to one or more hot gas conduits such that heat from said hot gas heats said fuel (via heat exchanger 52, fig 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recuperator disclosed by Vick (‘838) in view of Vick (‘291) by having the fuel conduit disposed proximal to one or more hot gas conduits such that heat from the hot gas heats the fuel based on the teachings of Briesch. One of ordinary skill in the art would do so to improve combustion efficiency as higher temperature fuel leads to greater combustion efficiency.

Regarding claim 14, Vick (‘838) discloses wherein said combustion chamber has a primary combustion chamber inlet (swirler, fig 6) and a combustion chamber outlet (entrance to the ceramic turbine, fig 6), and a primary fluid flow path (flow path inside the combustor, fig 6) extends between said primary combustion chamber inlet and said combustion chamber outlet, and said one or more fuel conduits supply said fuel (via fuel injector, fig 6) to said primary combustion chamber inlet.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vick (‘838) in view of Vick (‘291) further in view of Kuo (6711889).
Regarding claim 15, Vick (‘838) does not disclose wherein respective ones of said hot gas conduits and said cold gas conduits follow involute paths that are an involute of an outer cross-sectional boundary through said combustion chamber wall in a cross-sectional plane containing a corresponding involute path.
Kuo teaches a gas turbine recuperator (2, fig 2) wherein respective ones of said hot gas conduits and said cold gas conduits (between 21 and 22, fig 3) follow involute paths (see spiral shapes of paths formed by the conduit walls, fig 3), that are an involute of an outer cross-sectional boundary (casing 1) through said combustion chamber wall in a cross-sectional plane containing a corresponding involute path.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recuperator conduits disclosed by Vick (‘838) by having respective hot and cold gas conduits follow involute paths in a cross-sectional plane based on the teachings of Kuo. One of ordinary skill in the art would recognize the involute pathway would extend the time duration in which heating would take place

Regarding claim 16, Vick (‘838) discloses wherein said outer cross-sectional boundary is circular (the recuperator is circular so the outer cross-sectional boundary will be as well).
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vick (‘838) in view of Vick (‘291) further in view of Bosley (US-Pub 2002/0073688).
Regarding claim 18, Vick (‘838) does not disclose wherein said hot gas conduits have cross sectional areas normal to said hot gas paths that are greater than cross sectional areas of said cold gas conduits normal to said cold gas paths.
Bosley teaches a recuperator containing hot and cold gas conduits wherein said hot gas conduits have cross sectional areas (82, fig 19) normal to said hot gas paths that are greater than cross sectional areas (80, fig 19) of said cold gas conduits normal to said cold gas paths.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit cross sectional area disclosed by Vick by having a larger cross-sectional area for the hot gas paths based on the teachings of Bosley. One of ordinary skill in the art would recognize to have a larger hot gas path to counteract the fact that the hot gas will be expanded from the combustion and the turbine.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vick (‘838) in view of Vick (‘291)  further in view of Iwai (US-Pub 2019/0145319)
Regarding claim 19, Vick (‘838) discloses wherein one or more of said cold gas conduits supply said cold gas into said combustion chamber through respective combustion chamber inlet openings (col 9, lines 25-37).
Vick (‘838) does not disclose one or more of said combustion chamber inlet openings directing said cold gas to enter said combustion chamber in a mean flow direction non- -5-JONES et al.Atty Docket No.: JRL-550-2412 Appl. No.: To Be Assigned normal to said combustion chamber wall at a respective one of said one or more combustion chamber inlet openings.
Iwai teaches a combustion chamber wall comprising a plurality of combustion chamber inlet openings wherein one or more of said combustion chamber inlet openings directing said cold gas to enter said combustion chamber in a mean flow direction non- -5-JONES et al.Atty Docket No.: JRL-550-2412 Appl. No.: To Be Assigned normal to said combustion chamber wall (63, fig 2) at a respective one of said one or more combustion chamber inlet openings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combustion chamber inlet openings disclosed by Vick (‘838) by having the flow point in a direction non-normal to a chamber inlet opening based on the teachings of Iwai. One of ordinary skill in the art would point the inlet openings at an angle to create a protective boundary against the combustion chamber wall.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Vick (‘838) in view of Vick (‘291) further in view of Eastwood (US-Pub 2016/0265772).
Regarding claim 24, Vick (‘838) does not disclose a removable combustion chamber liner disposed between said combustion chamber wall and said combustion chamber.
Eastwood teaches a combustion chamber wall comprising a removable combustion chamber liner (94, fig 3) disposed between said combustion chamber wall and said combustion chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combustion chamber wall disclosed by Vick (‘838) by attaching a removable combustion chamber liner based on the teachings of Eastwood. Doing so would create a cooling air cavity to impinge on the combustion chamber liner and prevent heat from traveling to the combustion chamber wall (par. 0063), as suggested by Eastwood

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Vick (‘838) in view of Vick (‘291) further in view of Kington (9200855).
Regarding claim 25, Vick (‘838) discloses the apparatus of claim 1.
Vick (‘838) does not disclose a non-transitory storage medium storing a computer-readable data structure representing a design of the apparatus of claim 1.
Kington teaches a recuperator being designed on a computer aided design software, i.e. creating a data structure representing a design of the recuperator, (col 8, lines 7-15) and then using the data structure to additively manufacture the recuperator (col 9, lines 16-29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the design disclosed by Vick (‘838) by creating a data structure representing the design based on the teachings of Kington. Doing so would allow for an additive manufacturing machine to construct the product based on the design files (col 8, lines 16-28), as suggested by Kington. 
It would have been further obvious to put the design on a non-transitory storage medium. Doing so would allow for remote manufacturing of the design at a location separate from the initial design facility.

Response to Arguments
Applicant’s arguments, see Remarks: Rejection under 35 U.S.C. 103, filed 2/22, with respect to the rejection(s) of claim(s) 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn in light of the amended claim that requires both “wherein a portion of said combustion chamber wall is porous… chamber wall” and “at least some of said cold gas conduits… said combustion chamber”.  However, upon further consideration, a new ground(s) of rejection is made in view of Vick (‘838).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN V MEILLER/Examiner, Art Unit 3741                                        

/ALAIN CHAU/Primary Examiner, Art Unit 3741